Citation Nr: 0709936	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, manifested by a neurological disability.

2.  Entitlement to service connection major depressive 
disorder, to include as secondary to a neurological 
disability due to residuals of head trauma.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  The veteran 
testified before the Board in September 2006.  

The claim for service connection for residuals of head 
trauma, manifested by a neurological disability, was 
initially filed and adjudicated as whether new and material 
evidence had been submitted to reopen a prior final RO 
decision.  During the course of the appeal, in a September 
2005 Statement of the Case, the RO apparently reopened the 
claim.  However, even if an RO makes an initial determination 
to reopen a claim, the Board must still review the RO's 
preliminary decision in that regard. Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  In this regard, the Board has reviewed the 
evidence of record and concurs with the RO's determination 
that new and material evidence has been received to reopen 
the claim.  Because the claim has been properly reopened and 
the RO has readjudicated the issue on the merits, the Board 
will adjudicate the claim as one for service connection for 
residuals of head trauma, manifested by a neurological 
disability and will adjudicate it on the merits.  


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a neurological disability 
that is related to in-service head trauma, or any other 
incident of the veteran's service.

2.  There competent clinical evidence of record does not 
demonstrate that the veteran's current major depressive 
disorder is related to in-service head trauma, or any other 
incident of the veteran's service.

3.  The competent clinical evidence of record demonstrates 
that hepatitis C was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Residuals of head trauma, manifested by a neurological 
disability, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Major depressive disorder, to include as secondary to a 
neurological disability due to residuals of head trauma, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).

3.  A hepatitis C disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

Here, the RO sent correspondence in April 2004 and August 
2004; and a rating decision in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice (in a July 2005 
statement of the case).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudication 
Also, all relevant, identified, and available evidence has 
been obtained and VA has notified the appellant of any 
evidence that could not be obtained. The veteran has not 
referred to additional, unobtained, relevant, and available 
evidence that is necessary for disposition of this claim. 
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 488 (1995).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and is 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999) (cited at 64 Fed. Reg. 
52,375 (June 9, 1999)); VAOPGCPREC 2-98 (1998) (cited at 63 
Fed. Reg. 31,263 (Feb. 10, 1998)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of head trauma, manifested by a neurological 
disability

The veteran asserts that service connection is warranted for 
residuals of head trauma manifested by a neurological 
disability.  He states that he sustained a head injury in an 
automobile accident in Florida while on a weekend pass in May 
1971.  There is no documented evidence such as police 
department accident reports or hospital treatment records 
that corroborate the veteran's account of the accident.  But 
according to his service medical records, on June 8, 1971, 
the veteran sought treatment for a facial and scalp 
laceration that he had sustained in Florida five days 
earlier.  The record also contains a lay statement from the 
woman who owned the car that the veteran was driving when he 
was involved in the accident; she attested that the veteran 
was in an automobile accident in May 1971.  Therefore, in 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran was indeed involved in an 
automobile accident in May 1971 in service.  

But there is no competent clinical evidence of record that 
the veteran sustained any neurological damage as a result of 
his in-service head trauma.  The service medical records are 
silent for complaints of or treatment for a neurological 
disability as a result of his 1971 accident.  Indeed, on the 
February 1972 separation examination, an examiner reported 
that the veteran was neurologically normal.

Moreover, although the veteran has complained of experiencing 
current seizures (which consist of a sudden chilling 
sensation associated with tremulousness and anxiety, but no 
loss of consciousness or contact with reality, urinary 
incontinence, or tongue biting) as a result of his accident, 
the medical evidence of record suggests otherwise.  Indeed, 
on VA examination in November 1998, after a review of the 
veteran's claims file and an examination that included ECG 
testing, an examiner opined that the veteran's paroxysmal 
episodes were "most consistent with symptoms associated with 
this man's PTSD, and not post-traumatic seizures."  
Therefore, absent any competent evidence to the contrary, the 
Board concludes that any neurological disability that the 
veteran currently experiences is not etiologically related to 
his in-service head trauma.

Although the veteran asserts that his current neurological 
disability is related to head trauma sustained in his 
reported in-service automobile accident, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence of record, including the 
November 1998 VA opinion, is of greater probative value than 
the veteran's statements in support of her claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has a 
neurological disability disability, as a residual of head 
trauma, related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, but the evidence is not of such approximate balance 
as to warrant its application.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of head 
trauma manifested by a neurological disability.

Major depressive disorder,
to include as secondary to a neurological disability due to 
head trauma

The veteran also asserts that service connection is warranted 
for major depressive disorder, to include as secondary to a 
neurological disability due to head trauma.  

Significantly, the contemporaneous service medical records do 
not indicate that the veteran ever complained of, or was 
treated for depression or any other psychological disability.  
Indeed, on his February 1972 separation examination, an 
examiner reported that the veteran was psychiatrically 
normal.  Moreover, the first clinical evidence in the record 
of depression was not until 1998.  This was more than 20 
years after separation from service.   In the absence of 
demonstration of continuity of symptomatology this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
there is no clinical opinion of record that etiologically 
relates the current depression to service.  As such, the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.

The Board also finds that service connection is also not 
warranted on a secondary basis.  In this regard, in order to 
establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  As noted 
above, it has been established that the veteran has a current 
diagnosis of depression.  However, as also noted above, it 
has been established that the veteran does not currently have 
a neurological disability due to in-service head trauma that 
is etiologically related to service.  Even if the veteran had 
been found to be entitled to service connection for a 
neurological disability that is a residual of in-service head 
trauma, he still would not have been entitled to a grant of 
secondary service connection for his depression as there is 
no competent medical evidence of record that demonstrates 
that the veteran's depression is related to any purported 
neurological disability that is a residual of in-service head 
trauma.

Thus, in this regard, the Board finds that there is no 
evidence to the contrary.  That is, the only medical evidence 
of record is to the effect that the veteran's current 
depression was neither caused nor aggravated by his active 
service or by a service-connected disability.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  See Espiritu, supra.  Thus, the Board 
finds that the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but the evidence is not of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
major depressive disorder to include as secondary to a 
neurological disability due to residuals of a head trauma.

Hepatitis C

The veteran asserts that service connection is warranted for 
hepatitis C.  

The evidence shows that the veteran has a current hepatitis C 
disability.  But the service medical records are negative for 
any complaint, diagnosis, or treatment of hepatitis C in 
service.  Indeed, the first documented clinical evidence of 
hepatitis C was in 2004.

While service connection may be established for hepatitis C 
initially demonstrated years after service, there must be 
competent evidence of record, medical or otherwise, which 
links the veteran's current hepatitis C to an event relating 
to his service.  The record is devoid of any such evidence.  

Although the veteran, on a September 2004 Risk Factors for 
Hepatitis Questionnaire, reported that he engaged in high 
risk sexual activity during 
service, there is no competent evidence of record to 
establish that the veteran's hepatitis C exposure is due to 
sexual activity in service.  The veteran also reported that 
he received a blood transfusion during his transport to the 
hospital after his in-service accident.  However, there is no 
evidence of record that the veteran ever, in fact, received a 
blood transfusion.  Moreover, even if he had undergone a 
blood transfusion, the record does not contain any competent 
medical evidence that demonstrates that his hepatitis C 
exposure was due to an in-service blood transfusion.  

Further, the Board notes that in November 1997, the veteran 
reported that he had past and present difficulties with 
alcohol and cocaine dependency.  Likewise, on the September 
2004 Hepatitis C Risk Factor Questionnaire, the veteran 
reported that a few times during and after service that he 
used intravenous drugs.  He also indicated that while in 
service he used intranasal cocaine.

The Board observes that 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law 
clearly states that for claims filed after October 31, 1990, 
direct service connection for disability that is a result of 
the claimant's own use of drugs is precluded for purposes of 
all VA benefits.  See 38 C.F.R. § 3.301(a).  The evidence of 
record clearly demonstrates a history of drug abuse, which by 
the veteran's own account, occurred both during and after his 
military service.  Pertinent regulations clearly prohibit 
service connection for a disability that is the result of 
illegal drug use.  The Board further finds no basis for 
consideration of the veteran's in-service drug use as merely 
occasional, therapeutic, or otherwise within circumstances to 
exempt such from being considered misconduct.  The veteran, 
himself, has admitted to a history of illegal intravenous 
drug use.  Under such circumstances, service connection for 
hepatitis C cannot be established.

Although, the veteran asserts that his hepatitis C was 
incurred in service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  See Espiritu, supra.  The Board finds 
that the negative evidence of record is of greater probative 
value than the veteran's statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the evidence is not of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.


ORDER

Service connection for residuals of head trauma, manifested 
by a neurological disability is denied.

Service connection for residuals of head trauma, manifested 
by major depressive disorder is denied.

Service connection for Hepatitis C disability is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


